This presentation includes forward-looking statements which reflect the Company’s current views with respect to future events and financial performance, but involve uncertainties that could significantly impact results. The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for such forward-looking statements. Financial Highlights For FYE 1/31 Net Sales Gross Profit % S, G & A Operating Income Net Income Diluted EPS Cash Flows from Operating Activities 34.2% 34.9% (in 000’s, except per share amounts) Cash Flows from Operating Activities For FYE 1/31 Strong Financial Condition 1/31/2010 Cash Total Assets Total Debt Shareholders’ Equity Millions ($) per share Debt to Equity Ratio 5.0% $ $ $ 35 Straight Years of Dividends For FYE 1/31 The Year in Review Continuous Improvement •Created Met-Pro Environmental Air Solutions –Consolidation of Duall, Flex-Kleen and Systems business units •Established Met-Pro Industrial Services Inc. •Increased global sales coverage •Invested in research and development –Producing new products –Improving existing products Continuous Improvement •Lowered our costs and improved our efficiencies through: –“Lean” enterprise initiative –Global sourcing –More effective logistics –Flexible manufacturing strategy –Value engineering –Disciplined cost management Looking Ahead Looking Ahead •Maintain flexibility and resourcefulness to respond accordingly to economic conditions •Exercise sound financial management –Continue to deploy cash on a basis consistent with our strategy and long-term objectives Looking Ahead •Utilize our strong balance sheet to support investments to: –Further enhance our efficiency initiatives –Develop/acquire exciting new products –Pursue acquisition opportunities Looking Ahead •Capitalize on global niche-oriented growth opportunities through: –Strong customer focus –Geographic expansion –New product introductions –Accretive acquisitions, technology licensing and strategic business partnerships –Leveraging existing relationships to maximize penetration of Met-Pro products –Optimization of synergies within Met-Pro Looking Ahead •Continue to expand margins through: –Pricing power –Single source solutions –Global sourcing –Volume discounts –Consolidation –Leveraged operating expenses –Improved project execution –Lean enterprise/continuous improvement –Disciplined cost management Summary
